ORDER

REASONER, Chief Judge.
Presently pending before the Court is the petition of the complainant that I recuse in this matter. I decline to do so.
The basis of complainant’s request for re-cusal is an assertion that I supported opponents of President Clinton in political races in Arkansas which occurred from 11 to 16 years ago. First, I would observe that this is a complaint by the complainant, Francis T. Mandanici, against Independent Counsel. I am unaware of any involvement or interest by President Clinton in it, nor have I seen any evidence of that. More to the point, however, I have handled cases during my tenure on this bench in which President Clinton, as governor, was interested1, and was not asked by him to recuse. Consequently, even if the President were interested in this matter, I have difficulty in understanding Mr. Mandaniei’s justification to ask for my recusal now.
Accordingly, I decline to recuse in this matter.

. Edgerson on Behalf of Edgerson v. Clinton, 86 F.3d 833 (8th Cir.1996); Johnson v. Lockhart, 941 F.2d 705 (8th Cir.1991); Fallon v. Lockhart, 919 F.2d 1304 (8th Cir.1990); Wicker v. Goodwin, 813 F.Supp. 676 (E.D.Ark.1992).